DETAILED ACTION
This action is response to application number 16/619,149, dated on 12/04/2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12, 37, and 49-55 pending.
Claims 13-36, 38-48 and 56-72 cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37, and 49-55 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

The claims recited an apparatus (a network device) comprising merely of “a transceiver”, without identifying the structure of the transceiver/apparatus in order to define the apparatus/ transceiver that is capable of performing the claimed functions and accordingly does not have the corresponding structure supported by the present specification. Therefore the claims considered indefinite for failing to particularly point out corresponding structure or the component and the interrelationship of these components that enables an apparatus to send or receive downlink data.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-12, 37, and 49-55 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (US 2018/0270895 A1).

Claim 1, Park discloses a method for transmitting data, applied in a terminal device in an inactive state, wherein the inactive state means that the terminal device and a first network device (base station) both reserve context information of the terminal device (wireless device context; ¶285), and a communication connection (in inactive state, storing context information including communication connection information of the terminal such as; “radio link configuration parameters, bearer (e.g. data radio bearer (DRB), signaling radio bearer (SRB), logical channel”; ¶285) of the terminal device is reserved between the first network device and a core network device (“A UE context (e.g. a wireless device context) may comprise at least one of an access stratum context, one or more radio link configuration parameters, bearer (e.g. data radio bearer (DRB), signaling radio bearer (SRB), logical channel, QoS flow, PDU session, and/or the like) configuration information, security information, PHY/MAC/RLC/PDCP/SDAP layer configuration information, and/or the like configuration information for a wireless device. In an example, in an RRC idle state, a wireless device may not have an RRC connection with a base station, and a UE context of a wireless device may not be stored in a base station. In an example, in an RRC inactive state, a wireless device may not have an RRC connection with a base station. A UE context of a wireless device may be stored in a base station, which may be called as an anchor base station (e.g. last serving base station)”; ¶285; ¶287; ¶294);
wherein the method comprises:
sending, by the first network device (anchor/first base station), downlink data of the terminal device to the terminal device via a second network device (another base station), the first network device being different from the second network device (first base station sending packet received from the core network to third base station to be forwarded to terminal; “In an example embodiment as shown in FIG. 14 and FIG. 15, when receiving packets for a wireless device (e.g. UE) in an RRC inactive state from a user plane core network entity (e.g. UPF), a first base station (e.g. gNB) may initiate a RAN paging procedure by transmitting one or more first paging messages to one or more second base stations. If the first base station fails in the RAN paging procedure, the first base station may transmit a paging failure indication to a control plane core network entity (e.g. AMF). The core network entity may initiate a core network paging (e.g. tracking area based paging procedure) for the wireless device. A third base station may receive a response from the wireless device for the core network paging procedure, and the third base station may send a tunnel endpoint identifier (e.g. IP address) of the third base station to the first base station, for example, via the core network entity. The first base station may transmit the packets received from the user plane core network entity to the third base station based on the tunnel endpoint”; ¶317; “In an example, the first base station may send, to the third base station, the one or more packets based on the tunnel endpoint identifier. The third base station may forward the one or more packets to the wireless device via a radio interface. In an example, the sending of the one or more packets from the first base station to the third base station may employ a GTP-U protocol. In an example, the first base station may send a packet sequence number (e.g. PDCP packet sequence number) for a packet reordering at the third base station and/or at the wireless device”; ¶327).



Claim 2, Park discloses wherein the sending, by the first network device, the downlink data of the terminal device to the terminal device via the second network device (¶317; ¶328) comprises:
when the first network device receives the downlink data sent by the core network device and fails to send a first paging message to the terminal device, sending, by the first network device, the downlink data to the terminal device via the second network device (If the first base station fails in the RAN paging procedure, the first base station may transmit a paging failure indication to a control plane core network entity (e.g. AMF). The core network entity may initiate a core network paging (e.g. tracking area based paging procedure) for the wireless device. A third base station may receive a response from the wireless device for the core network paging procedure, and the third base station may send a tunnel endpoint identifier (e.g. IP address) of the third base station to the first base station, for example, via the core network entity. The first base station may transmit the packets received from the user plane core network entity to the third base station based on the tunnel endpoint”; ¶317; In an example embodiment, the first base station may forward the one or more packets to a new serving base station (e.g. the third base station) of the wireless device when the RAN paging procedure for transmission of the one or more packets is failed. The example embodiment may enhance transmission reliability of packets (e.g. data packets and/or control plane packets, NAS messages) for an RRC inactive state wireless device and/or an RRC idle state wireless device by enabling forwarding downlink packets received by an anchor base station to a new serving base station”; ¶328; ¶329).

Claims 3, 49, 53, Park discloses wherein before sending, by the first network device, the downlink data of the terminal device to the terminal device via the second network device (¶317; ¶328), the method further comprises:
forwarding, by the first network device, the downlink data to the second network device via a first tunnel (Fig. 4 shows DL data forwarded to the second base station via a first tunnel; “Example embodiments may enhance system reliability by enabling network nodes to share tunnel information for packet forwarding to a wireless device when a RAN paging procedure is failed”; ¶318; “In an example, the forwarding, by the first base station to the second base station, may employs a direct tunnel between the first base station and the second base station, and/or may transmit the one or more packets to a core network node. The first base station may transmit a PDCP sequence number of one of the one or more downlink data packets. The second message may comprise the PDCP sequence number”; ¶348); and
wherein the first tunnel is a tunnel established by the second network device from the first network device to the second network device (establishing first tunnel as shown in Fig 4 by AMF identifying tunnel endpoint; “In an example embodiment as shown in FIG. 14 and FIG. 15, when receiving packets for a wireless device (e.g. UE) in an RRC inactive state from a user plane core network entity (e.g. UPF), a first base station (e.g. gNB) may initiate a RAN paging procedure by transmitting one or more first paging messages to one or more second base stations. If the first base station fails in the RAN paging procedure, the first base station may transmit a paging failure indication to a control plane core network entity (e.g. AMF). The core network entity may initiate a core network paging (e.g. tracking area based paging procedure) for the wireless device. A third base station may receive a response from the wireless device for the core network paging procedure, and the third base station may send a tunnel endpoint identifier (e.g. IP address) of the third base station to the first base station, for example, via the core network entity. The first base station may transmit the packets received from the user plane core network entity to the third base station based on the tunnel endpoint identifier”; ¶317; “In response to receiving the response from the wireless device, the third base station may transmit a tunnel endpoint identifier (e.g. tunnel identifier) of a tunnel for data forwarding to the second core network entity. The data forwarding may comprise transmitting the one or more packets from the first base station to the third base station. The tunnel endpoint identifier may comprise an IP address of the third base station. The tunnel may comprise a logical IP tunneling between the first base station and the third base station. The transmitting of the tunnel endpoint identifier may be based on the indication parameter (of the one or more core network paging messages) indicating that an anchor base station (e.g. the first base station) has a UE context of the wireless device”; ¶325).

Claims 4, 54, Park discloses the first tunnel is established by the second network device according to identifier information of the first network device and first indication information that are sent by the core network device, and the first indication information is used to indicate the second network device to establish the first tunnel (establishing the first tunnel between the second base station and the first base station as shown in Fig. 4 by the communication of necessary information between the core network/AFM and first and second base stations: ¶317; “In response to receiving the response from the wireless device, the third base station may transmit a tunnel endpoint identifier (e.g. tunnel identifier) of a tunnel for data forwarding to the second core network entity. The data forwarding may comprise transmitting the one or more packets from the first base station to the third base station. The tunnel endpoint identifier may comprise an IP address of the third base station. The tunnel may comprise a logical IP tunneling between the first base station and the third base station. The transmitting of the tunnel endpoint identifier may be based on the indication parameter (of the one or more core network paging messages) indicating that an anchor base station (e.g. the first base station) has a UE context of the wireless device”; ¶325).

Claim 5, Park discloses wherein before forwarding, by the first network device, the downlink data to the second network device via the first tunnel (forwarding DL data via first tunnel; Fig. 4; ¶348), the method further comprises:
sending, by the first network device (base station; gNB1, Fig. 14), second indication information to the core network device (communication of necessary information between the core network/AFM and first and second base stations to establish tunnel in order to forward DL data to the terminal in inactive state; Fig. 14; ¶347), wherein the second indication information is used by the core network device to reserve the first context information, and the communication connection (storing context information including communication connection information such as; “radio link configuration parameters, bearer (e.g. data radio bearer (DRB), signaling radio bearer (SRB), logical channel”; ¶285) of the terminal device between the first network device and the core network device (communicating the wireless device context by core network entity to the first base station after reception of the wireless device context from anchor base station; “In an example, the first base station in response to receiving the first core network paging response may transmit a wireless device context request message to an anchor base station indirectly through a core network entity, and the anchor base station may transmit a wireless device context to the first base station through the core network entity”; ¶346).

Claim 6, Park discloses wherein the sending, by the first network device, the second indication information to the core network device (communication of necessary information between the core network/AFM and first and second base stations to establish tunnel in order to forward DL data to the terminal in inactive state; Fig. 14; ¶347) comprises:
sending, by the first network device, a paging request message to the core network device, wherein the paging request message is used to request the core network device to send a second paging message to the terminal device, and the paging request message comprises the second indication information (core network sending a second paging message in response to the first base station informing (paging request message) to core that the first base station’s paging procedure was failed; “In an example, the one or more core network paging messages and/or the paging messages may comprise an indication parameter indicating that the wireless device is in an RRC inactive state or that a RAN paging procedure for the wireless device was failed. In an example, the one or more core network paging messages and/or the paging messages may comprise an indication parameter indicating that an anchor base station (e.g. the first base station) has a UE context of the wireless device. In an example, the indication parameter may comprise a resume identifier (ID) of the wireless device for the RRC inactive state. In response to receiving the response from the wireless device, the third base station may transmit a tunnel endpoint identifier (e.g. tunnel identifier) of a tunnel for data forwarding to the second core network entity. The data forwarding may comprise transmitting the one or more packets from the first base station to the third base station”; ¶325).

Claim 7, Park discloses wherein the sending, by the first network device, the downlink data of the terminal device to the terminal device via the second network device (¶317; ¶328) comprises:
forwarding, by the first network device, the downlink data to the core network device by using a second tunnel (forwarding anchor base station DL data to core network; ¶344), so that the core network device forwards the downlink data to the second network device by using a third tunnel (core network forwarding DL data of anchor base station via 3rd tunnel established between the core network and the first base station by knowing the first tunnel endpoint; ¶344); wherein the second tunnel is a tunnel established by the core network device from the first network device (anchor base station; ¶344) to the core network device, and the third tunnel is a tunnel established by the second network device (first base station; ¶344) from the core network device to the second network device (forwarding DL data of anchor base station via a second tunnel to the core network and the core network forwarding the DL data received from anchor base station to first base station; “In an example, the first base station may transmit a first tunnel endpoint identifier of the first base station to the core network entity, and the core network entity may transmit a second tunnel endpoint identifier of a user plane core network entity to the anchor base station. In an example, the anchor base station may forward one or more downlink packets for the wireless device to the user plane core network entity at least based on the second tunnel endpoint identifier, and the user plane core network entity may forward the one or more downlink packets to the first base station at least based on the first tunnel endpoint identifier received from the core network entity. In an example, the first base station may forward the one or more downlink packets to the wireless device via a radio signaling. In an example, the radio signaling may be one or more messages of a random access procedure, and/or may be a packet transmission through a radio bearer established between the first base station and the wireless device in an RRC connected state”; ¶344).

Claim 8, Park discloses the second tunnel is established by the core network device according to third indication information sent by the first network device (communication of necessary information between the core network/AFM and first and second base stations to establish tunnel in order to forward DL data to the terminal in inactive state; Fig. 14; ¶347), and the third indication information is used to indicate the core network device to establish the second tunnel (communicating necessary information to establishing second tunnel between core network and anchor base station in order the anchor base station to forward the DL data through core network to the first base station; “In an example, the first base station may transmit a first tunnel endpoint identifier of the first base station to the core network entity, and the core network entity may transmit a second tunnel endpoint identifier of a user plane core network entity to the anchor base station. In an example, the anchor base station may forward one or more downlink packets for the wireless device to the user plane core network entity at least based on the second tunnel endpoint identifier, and the user plane core network entity may forward the one or more downlink packets to the first base station at least based on the first tunnel endpoint identifier received from the core network entity. In an example, the first base station may forward the one or more downlink packets to the wireless device via a radio signaling. In an example, the radio signaling may be one or more messages of a random access procedure, and/or may be a packet transmission through a radio bearer established between the first base station and the wireless device in an RRC connected state”; ¶344).

Claim 9, Park discloses the third indication information is further configured to indicate the core network device to reserve the first context information, and the communication connection (storing context information including communication connection information such as; “radio link configuration parameters, bearer (e.g. data radio bearer (DRB), signaling radio bearer (SRB), logical channel”; ¶285) of the terminal device between the first network device and the core network device (communicating the wireless device context by core network entity to the first base station after reception of the wireless device context from anchor base station; “In an example, the first base station in response to receiving the first core network paging response may transmit a wireless device context request message to an anchor base station indirectly through a core network entity, and the anchor base station may transmit a wireless device context to the first base station through the core network entity”; ¶346).

Claim 10, Park discloses wherein before forwarding, by the first network device, the downlink data to the core network device via the second tunnel (¶344), the method further comprises:
sending, by the first network device, the third indication information to the core network device (communication of necessary information between the core network/AFM and first and second base stations to establish tunnel in order to forward DL data to the terminal in inactive state; Fig. 14; ¶347).

Claim 11, Park discloses wherein the sending, by the first network device, the third indication information to the core network device (communication of necessary information between the core network/AFM and first and second base stations to establish tunnel in order to forward DL data to the terminal in inactive state; Fig. 14; ¶347) comprises:
sending, by the first network device, a paging request message to the core network device, wherein the paging request message is used to request the core network device to send a second paging message to the terminal device, and the paging request message comprises the third indication information (core network sending a second paging message in response to the first base station informing (paging request message) to core that the first base station’s paging procedure was failed; “In an example, the one or more core network paging messages and/or the paging messages may comprise an indication parameter indicating that the wireless device is in an RRC inactive state or that a RAN paging procedure for the wireless device was failed. In an example, the one or more core network paging messages and/or the paging messages may comprise an indication parameter indicating that an anchor base station (e.g. the first base station) has a UE context of the wireless device. In an example, the indication parameter may comprise a resume identifier (ID) of the wireless device for the RRC inactive state. In response to receiving the response from the wireless device, the third base station may transmit a tunnel endpoint identifier (e.g. tunnel identifier) of a tunnel for data forwarding to the second core network entity. The data forwarding may comprise transmitting the one or more packets from the first base station to the third base station”; ¶325).

Claim 12, Park discloses the third tunnel is established by the second network device according to fourth indication information sent by the core network device (communication of necessary information between the core network/AFM and first and second base stations to establish tunnel in order to forward DL data to the terminal in inactive state; Fig. 14; ¶347), and the fourth indication information is used to indicate the second network device to establish the third tunnel (communicating necessary information to establishing third tunnel between first base station and core network in order the core network to forward the DL data to the first base station; “In an example, the first base station may transmit a first tunnel endpoint identifier of the first base station to the core network entity, and the core network entity may transmit a second tunnel endpoint identifier of a user plane core network entity to the anchor base station. In an example, the anchor base station may forward one or more downlink packets for the wireless device to the user plane core network entity at least based on the second tunnel endpoint identifier, and the user plane core network entity may forward the one or more downlink packets to the first base station at least based on the first tunnel endpoint identifier received from the core network entity. In an example, the first base station may forward the one or more downlink packets to the wireless device via a radio signaling. In an example, the radio signaling may be one or more messages of a random access procedure, and/or may be a packet transmission through a radio bearer established between the first base station and the wireless device in an RRC connected state”; ¶344).

Claim 37, limitation of claim 37 analyzed with respect to claim 1, the further limitation of claim 37 disclosed by Park a network device (first base station/anchor base station/gNB1; Fig. 14) comprising a transceiver (transceiver of first base station/anchor base station/gNB1; Fig. 14).

Claim 50, Park discloses wherein the transceiver [[unit]] is further configured to:
before sending the downlink data of the terminal device to the terminal device via the second network device, receive a context request message sent by the second network device, wherein the context request message is used to request the first context information, and the context request message comprises the fifth indication information (before sending any DL data to the terminal, the base station receiving preamble message, sends a context request message to anchor base station to fetch UE context; “In an example, when a wireless device in an RRC inactive state moves into a new RNA, it may perform an RNA update (RNAU) procedure, which may comprise a random access procedure by the wireless device and/or a UE context retrieve procedure, by a base station receiving a random access preamble message from the wireless device, fetching a UE context of the wireless device from an old anchor base station of an old RNA to a new anchor base station of the new RNA”; ¶297; ¶299; ¶302).

Claim 51, Park discloses the transceiver is further configured to:
receive notification information sent by the core network device, wherein the notification information is used to notify the network device to release first context information, and the communication connection of the terminal device between the network device and the core network device (“In an example, the first base station may receive, from the second core network entity and in response to the first message, a second message comprising the tunnel endpoint identifier of the third base station for forwarding the one or more packets. In an example, the second message may comprise a UE context release request complete message (e.g. a response message for the UE context release request message) and/or a path switch message”; ¶326).

Claim 52, limitation of claim 52 analyzed with respect to claim 1, the further limitation of claim 52 disclosed by Park a network device (base station/gNB3; Fig. 14) comprising a transceiver (transceiver of base station/gNB3; Fig. 14).

Claim 55, Park discloses wherein the transceiver is further configured to:
receive a context establishment request message sent by the core network device, wherein the context establishment request message is used to request the network device to establish second context information of the terminal device, and the context establishment request message comprises the first indication information (establishing second/updated context information by anchor base station of the UE context information; “In an example, in case that the first base station is an anchor base station for the wireless device, the first base station may keep a UE context of the wireless device at least during a period when the wireless device stays in an RNA associated with the wireless device. In case that the first base station is not an anchor base station for the wireless device, the first base station may transfer one or more elements of a UE context of the wireless device to an anchor base station, and the anchor base station may keep one or more elements of the UE context of the wireless device at least during a period when the wireless device stays in an RNA associated with the wireless device”; ¶299).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908.  The examiner can normally be reached on Monday to Friday; 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KOUROUSH MOHEBBI/
Primary Examiner, Art Unit 2471
03/15/2021